Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000315
                                                       04-OCT-2013
                            SCWC-12-0000315            01:53 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        DONALD EDWARD KROG, in his capacity as Trustee of

    the Donald Edward Krog Living Trust, Dated March 25, 2010,

                  Respondent/Plaintiff-Appellee,


                                  vs.


        ELEANA UMILANI KOAHOU and YVONNE MOKIHANA KEAHI,

                Petitioners/Defendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000315; CIV. NO. 11-1-1697-08)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ.

and Circuit Judge Nacino, in place of Recktenwald, C.J., recused)


          Petitioners/Defendants-Appellants’ Application for Writ

of Certiorari, filed on August 21, 2013, is hereby accepted. 

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument. 

     DATED:   Honolulu, Hawai'i, October 4, 2013.
Gary Victor Dubin,                  /s/ Paula A. Nakayama

Frederick J. Arensmeyer,

and Zeina Jafar                     /s/ Simeon R. Acoba, Jr.

for petitioners

                                    /s/ Sabrina S. McKenna

Theodore D.C. Young,

Andrew G. Odell,                    /s/ Richard W. Pollack

Wayne Nasser, Kevin W.

Herring and Steven R.               /s/ Edwin C. Nacino

Gray for respondent